Opinion by
Mr. Justice Simpson,
When this case was here before (272 Pa. 244) we found that the pleadings and questions involved were substantially the same as in B. V. D. v. Kaufmann & Baer Co., 272 Pa. 240, and hence we then made the same character of decree in each case. The similarity has *160persisted throughout all the later proceedings until now, and must, of course, result in a like determination of the two sets of appeals.
The decree of the court below is affirmed, and the two appeals are dismissed at the costs of the respective appellants.